PER CURIAM:
Antonio Martinelle Randolph appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Randolph’s 42 U.S.C. § 1983 (2006) complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Randolph v. Rosario, No. 9:09-cv-03166-RMG, 2010 WL 4967888 (D.S.C. Dec. 1, 2010). We deny Randolph’s motion for stay and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.